DETAILED ACTION
The following is a Non-Final Office Action in response to the Amendment/Remarks received on 15 February 2022 and Request for Continued Examination on 29 November 2021.  Claims 1-19 were previously cancelled.  Claims 20-39 were cancelled in the Request for Continued Examination filed on 29 November 2021.  Claims 40-57 were newly added in the Request for Continued Examination filed on 29 November 2021.  Claims 40-57 remain pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 29 November 2021 has been entered.


Response to Arguments
Applicant’s arguments, see Remarks, pgs. 2-6, filed 15 February 2022, with respect to Election/Restriction Requirement have been fully considered and are persuasive.  Therefore, the Election/Restriction requirement has been withdrawn.  

Applicant’s arguments, see Remarks, pgs. 11-15, filed 29 November 2021, with respect to the newly presented claims 40-57 have been fully considered but they are not persuasive. 

In regards to the Applicant’s argument,
Although Applicants believe that all claims are in condition for allowance, the Examiner is directed to the following statement found in M.P.E.P. § 706(II): 

When an application discloses patentable subject matter and it is apparent from the claims and the applicant's arguments that the claims are intended to be directed to such patentable subject matter, but the claims in their present form cannot be allowed because of defects in form or omission of a limitation, the examiner should not stop with a bare objection or rejection of the claims. The examiner's action should be constructive in nature and when possible should offer a definite suggestion for correction. (emphasis added)  (see Remarks, pg. 12, paragraphs 1-2)

The Examiner respectfully disagrees.


The Examiner recognizes MPEP 706 (II) is directed to claims that contain defects in the form or omission of a limitation but otherwise allowable.   The claims filed on 29 

Claim 45 stands objected to for improper dependency and claims 40-44 and 46-57 stand rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph and 35 U.S.C. 112 (pre-AIA ), second paragraph as set forth below. 

Claim Objections
Claim 45 is objected to because of the following informalities:    
Claim 45 is an improper dependent claim since the claim is dependent from itself (claim 45).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 40-44 and 46-57 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

U.S. Patent Publication No. 2011/0265982 A1 (instant application) discloses: 
In step S4, for each electronic unit EU1-EU3 of the predetermined selection of electronic units EU1-EU3, a workload is anticipated based on the determined upcoming processes P0-P5 being assigned to the particular electronic unit EU1-EU3.  With focus on the first electronic unit EU1, the workload WL1 being associated to the first electronic unit EU1 is anticipated based upon the three upcoming processes P0-P2 determined in step S2.  (pg. 3, par. [0032])

Step S4 may, for example, be executed by the scheduler SCH of the kernel of the operating system.  The anticipated workloads of the electronic units EU1-EU3 of the predetermined selection of electronic units EU1-EU3 may be characterized as workload data.  (pg. 3, par. [0033]).

Fast changes in the workload of the electronic units EU1-EU3 are usually related to process or thread creation.  Isolated process creation and scheduler round trip times are typically about microseconds, as for example 10 ms.  In system context (including hardware and operating system), the required total time however increases.  It typically takes a couple of milliseconds from process creation to an operational process P0-P5.  During this time, a page fault is created which triggers a memory management of the operating system to make a process memory access to load necessary pages from a memory unit into a main memory of the computer system CS for execution.  In other words, in a system context, a process creation takes typically a few milliseconds.  By way of example, this period of time may be used to provide the at least one control signal S_C1-S_C3 and to control the flow of the cooling fluid to the particular 

Claim 40 (lines 20, 22-24, and 25-26) recites: 
wherein 2Application No.: 13/082,544the first workload data is a workload of the first electronic unit after: 
…
the first set of processes being operational in the first electronic unit for a plurality of processing cycles, 
the second workload data is a workload of the second electronic unit after: 
…
the second set being operational in the second electronic unit for a plurality of processing cycles …

Claim 46 (lines 21, 22-24, and 25-26) recites: 
wherein the first workload data is a workload of the first electronic unit after: 
…
the first set of processes being operational in the first electronic unit for a plurality of processing cycles, 
the second workload data is a workload of the second electronic unit after: 
…
the second set being operational in the second electronic unit for a plurality of processing cycles …



Claim 52 (lines 23, 24-26, and 27-28) recites: 
wherein the first workload data is a workload of the first electronic unit after: 
…
the first set of processes being operational in the first electronic unit for a plurality of processing cycles, 
the second workload data is a workload of the second electronic unit after: 

the second set being operational in the second electronic unit for a plurality of processing cycles …


	In summary, the specification does not support workload data is a workload of an electronic unit after processes are operational in the electronic unit for a plurality of processing cycles.  The specification does support the workload data is an anticipated workload which occurs prior to the operation of processes in the electronic device.  

Claims 41-44 dependent from claim 40, stand rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph for the same rationale as set forth in claim 40.

Claims 47-51, dependent from claim 46, stands rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph for the same rationale as set forth in claim 46.

Claims 53-57, dependent from claim 52, stands rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph for the same rationale as set forth in claim 52.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 40-44 and 46-57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 

Claim 40 (lines 8-13 20, 22-24, and 25-26) recites:
… first determining, prior to the first set of processes being operational in the first electronic unit and based upon a received process signal for the first electronic unit, first workload data as a function of the first set of processes; 
second determining, prior to the second set of processes being operational in the second electronic unit and based upon a received process signal for the second electronic unit, second workload data as a function of the second set of processes; 
…
wherein 2Application No.: 13/082,544the first workload data is a workload of the first electronic unit after: 
…
the first set of processes being operational in the first electronic unit for a plurality of processing cycles, 
the second workload data is a workload of the second electronic unit after: 
…
the second set being operational in the second electronic unit for a plurality of processing cycles …


The claim recites both workload data is determined prior to a set of processes being operational in an electronic unit and the workload data is a workload after the processes are operational for a plurality of processing cycles in the electronic unit which contradict each other; hence, the claim is rendered indefinite. 

Claims 41-44 dependent from claim 40, stand rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph for the same rationale as set forth in claim 40.

Claim 46 (lines 9-14, 21, 22-24, and 25-26) recites: 
first determining, prior to the first set of processes being operational in the first electronic unit and based upon a received process signal for the first electronic unit, first workload data as a function of the first set of processes; 
second determining, prior to the second set of processes being operational in the second electronic unit and based upon a received process signal for the second electronic unit, second workload data as a function of the second set of processes;
…
wherein the first workload data is a workload of the first electronic unit after: 
…
the first set of processes being operational in the first electronic unit for a plurality of processing cycles, 
the second workload data is a workload of the second electronic unit after: 
…
the second set being operational in the second electronic unit for a plurality of processing cycles …

The claim recites both workload data is determined prior to a set of processes being operational in an electronic unit and the workload data is a workload after the processes are operational for a plurality of processing cycles which contradict each other; hence, the claim is rendered indefinite. 

Claims 47-51, dependent from claim 46, stands rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph for the same rationale as set forth in claim 46.

Claim 52 (lines 11-16, 23, 24-26, and 27-28) recites: 
first determining, prior to the first set of processes being operational in the first electronic unit and based upon a received process signal for the first electronic 
second determining, prior to the second set of processes being operational in the second electronic unit and based upon a received process signal for the second electronic unit, second workload data as a function of the second set of processes;
…
wherein the first workload data is a workload of the first electronic unit after: 
…
the first set of processes being operational in the first electronic unit for a plurality of processing cycles, 
the second workload data is a workload of the second electronic unit after: 
…
the second set being operational in the second electronic unit for a plurality of processing cycles …

The claim recites both workload data is determined prior to a set of processes being operational in an electronic unit and the workload data is a workload after the processes are operational for a plurality of processing cycles which contradict each other; hence, the claim is rendered indefinite. 

Claims 53-57, dependent from claim 52, stands rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph for the same rationale as set forth in claim 52.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to cooling in a data center and managing power consumption of multiple servers.


U.S. Patent Publication No. 2004/0065104 A1 discloses a method for managing power consumption of multiple computer servers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694. The examiner can normally be reached Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/JENNIFER L NORTON/Primary Examiner, Art Unit 2117